Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 1 of 71




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


      JANE DOE,
                                                                  Case No. 6:19-cv-02414-PGB-LRH

                             Plaintiff,

             v.

      RICKEY PATEL, LLC, et a.,

                                     Defendants.


                            G6 HOSPITALITY LLC’S ANSWER TO
                        PLAINTIFF’S SECOND AMENDED COMPLAINT1

             Defendant G6 Hospitality LLC (“G6”), answers Plaintiff Jane Doe’s (“Plaintiff”)

      Second Amended Complaint as follows:

             1.      Paragraph 1 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that human trafficking is defined by federal and state

      laws, including but not limited to 18 U.S.C. § 1591, which are statutes that speak for

      themselves. G6 denies any characterizations of such statutes that are inconsistent therewith.

             2.      G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 2 and, on that basis, denies them.

             3.      Paragraph 3 consists of conclusions of law and legal argument to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of



      1
       This Answer omits the headings and subheadings from Plaintiff’s Second Amended
      Complaint, as they are not allegations to which a response is required. To the extent such
      headings or subheadings are deemed to require a response, G6 denies each and every one.




                                                    -1-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 2 of 71




      paragraph 3 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 3 as they pertain to any other defendant

      and, on that basis, denies them.

             4.      G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 4 and, on that basis, denies them.

             5.      G6 denies all of the allegations in paragraph 5 as they pertain to G6. Except as

      expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth

      of the allegations in paragraph 5 and, on that basis, denies them.

             6.      G6 denies all of the allegations in paragraph 6 as they pertain to G6. Except as

      expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth

      of the allegations in paragraph 6 and, on that basis, denies them.

             7.      G6 denies all of the allegations in paragraph 7 as they pertain to G6. Except as

      expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth

      of the allegations in paragraph 7 and, on that basis, denies them.

             8.      G6 denies all of the allegations in paragraph 8 as they pertain to G6. Except as

      expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth

      of the allegations in paragraph 8 and, on that basis, denies them.

             9.      G6 denies all of the allegations in paragraph 9 as they pertain to G6. Except as

      expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth

      of the allegations in paragraph 9 and, on that basis, denies them.

             10.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 10 and, on that basis, denies them.




                                                    -2-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 3 of 71




             11.     Paragraph 11 consists of conclusions of law and legal argument to which no

      response is required. To the extent a response is required, G6 does not dispute the subject

      matter jurisdiction of this Court over this lawsuit. Except as expressly admitted, G6 denies the

      allegations of paragraph 11.

             12.     Paragraph 12 consists of conclusions of law and legal argument to which no

      response is required. To the extent a response is required, G6 does not dispute that venue in

      this Court is proper. Except as expressly admitted, G6 denies the allegations in paragraph 12.

             13.     The allegations in paragraph 13 consist of conclusions of law and legal

      argument to which no response is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 13 and, on that basis, denies them.

             14.     The allegations in paragraph 14 consist of conclusions of law and legal

      argument to which no response is required. To the extent a response is required, G6 admits

      that the Complaint identifies Plaintiff by the pseudonym “Jane Doe,” only. G6 further admits

      that it does not presently oppose Plaintiff’s request to proceed under pseudonym status, but

      reserves its right to do so as discovery unfolds. Except as expressly admitted, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 14 and, on that basis, denies them.

             15.     The allegations in paragraph 15 consist of conclusions of law and legal

      argument to which no response is required. To the extent a response is required, G6 admits

      that the Complaint identifies Plaintiff by the pseudonym “Jane Doe,” only. G6 further admits

      that it does not presently oppose Plaintiff’s request to proceed under pseudonym status, but




                                                      -3-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 4 of 71




      reserves its right to do so as discovery unfolds. Except as expressly admitted, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 15 and, on that basis, denies them.

             16.     Paragraph 16 consist of conclusions of law and legal argument to which no

      response is required. To the extent a response is required, G6 admits the docket item cited in

      paragraph 16 is a document which speaks for itself. G6 denies all characterizations of such

      docket item that are inconsistent therewith.

             17.     Paragraph 17 consists of allegations directed towards Ricky Patel LLC to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 17

      and, on that basis, denies them.

             18.     Paragraph 18 consists of allegations directed towards Ricky Patel LLC to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 18

      and, on that basis, denies them.

             19.     Paragraph 19 consists of allegations directed towards Ricky Patel LLC to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 19

      and, on that basis, denies them.

             20.     Paragraph 20 consists of allegations directed towards Ricky Patel LLC to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 20




                                                      -4-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 5 of 71




      and, on that basis, denies them.

             21.     Paragraph 21 consists of allegations directed towards Sky Motel, Inc. to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 21

      and, on that basis, denies them.

             22.     Paragraph 22 consists of allegations directed towards Sky Motel, Inc. to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 22

      and, on that basis, denies them.

             23.     Paragraph 23 consists of allegations directed towards Sky Motel, Inc. to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 23

      and, on that basis, denies them.

             24.     Paragraph 24 consists of allegations directed towards Sky Motel, Inc. to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 24

      and, on that basis, denies them.

             25.     Paragraph 25 consists of allegations directed towards Huucu Nguyen and CTN

      Maingate Inc. d/b/a Roomba Inn (“Roomba Inn”) to which no response by G6 is required. To

      the extent a response is required, G6 lacks sufficient knowledge or information to form a belief

      as to the truth of the allegations in paragraph 25 and, on that basis, denies them.

             26.     Paragraph 26 consists of allegations directed towards Roomba Inn to which no




                                                     -5-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 6 of 71




      response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

      or information to form a belief as to the truth of the allegations in paragraph 26 and, on that

      basis, denies them.

             27.     Paragraph 27 consists of allegations directed towards Roomba Inn to which no

      response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

      or information to form a belief as to the truth of the allegations in paragraph 27 and, on that

      basis, denies them.

             28.     Paragraph 28 consists of allegations directed towards Roomba Inn to which no

      response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

      or information to form a belief as to the truth of the allegations in paragraph 28 and, on that

      basis, denies them.

             29.     Paragraph 29 consists of allegations directed towards Roomba Inn to which no

      response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

      or information to form a belief as to the truth of the allegations in paragraph 29 and, on that

      basis, denies them.

             30.     Paragraph 30 consists of allegations directed towards Roomba Inn to which no

      response by G6 is required. To the extent a response is required, G6 lacks sufficient knowledge

      or information to form a belief as to the truth of the allegations in paragraph 30 and, on that

      basis, denies them.

             31.     G6 denies the allegations in paragraph 31.

             32.     G6 admits that it has owned and operated the Studio 6® branded guest lodging

      facility located at 5645 N. University Drive, Coral Springs, Florida 33067 (“Studio 6 Coral




                                                    -6-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 7 of 71




      Springs”) since October 2012. Except as expressly admitted, G6 denies all allegations in

      paragraph 32.

             33.      G6 admits that it has done business in the State of Florida as authorized by the

      Florida Department of State since October 2012. Except as expressly admitted or denied, G6

      denies all allegations in paragraph 33.

             34.      G6 admits that there are more than 1,100 Motel 6® and Studio 6® branded

      guest lodging facilities in the United States and Canada, some of which are owned and operated

      by G6, and some of which are independently owned and operated by third parties pursuant to

      franchise agreements specific to those properties, which are documents that speak for

      themselves. G6 denies all allegations that are inconsistent with these documents. Except as

      expressly admitted or denied, G6 denies all allegations in paragraph 34.

             35.      G6 admits that G6 and its affiliates have collectively owned and controlled the

      Motel 6® and Studio 6® trademarks since October 2012. G6 further admits that, since October

      2012, some Motel 6® and Studio 6® properties have been owned and operated by G6 and

      some have been independently owned and operated by third parties pursuant to franchise

      agreements specific to those properties, which are documents that speak for themselves. G6

      denies all allegations that are inconsistent with these documents. Except as expressly admitted

      or denied, G6 denies all allegations in paragraph 35.

             36.      G6 admits that Motel 6® and Studio 6® branded properties are located

      throughout the United States, including some that are located near airports and freeways for

      various reasons. G6 further admits that it has been highly rated among hospitality companies.

      G6 further admits that some Motel 6® and Studio® branded properties are owned and operated




                                                    -7-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 8 of 71




      by G6, and others are independently owned and operated by third parties pursuant to franchise

      agreements specific to those properties, which are documents that speak for themselves. G6

      denies any allegations inconsistent with such documents. Except as expressly admitted or

      denied, G6 denies all of the allegations of paragraph 36.

             37.     G6 admits the allegations in Paragraph 37.

             38.     G6 denies all of the allegations in Paragraph 38.

             39.     G6 admits that some Motel 6® and Studio 6® properties are owned and

      operated by G6 and others are independently owned and operated by third parties pursuant to

      franchise agreements specific to those properties, which are documents that speak for

      themselves. G6 denies all allegations that are inconsistent with these documents. G6 further

      admits that it currently establishes the training and policies for the Studio 6 Coral Springs.

      Except as expressly admitted or denied, G6 denies all allegations in paragraph 39.

             40.      Paragraph 40 consists of allegations directed towards the Sweet Rose

      Corporation to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 40 and, on that basis, denies them.

             41.     Paragraph 41 consists of allegations directed towards the Sweet Rose

      Corporation to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 41 and, on that basis, denies them.

             42.     Paragraph 42 consists of allegations directed towards the Sweet Rose

      Corporation to which no response by G6 is required. To the extent a response is required, G6




                                                      -8-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 9 of 71




      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 42 and, on that basis, denies them.

             43.     Paragraph 43 consists of allegations directed towards the Sweet Rose

      Corporation to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 43 and, on that basis, denies them.

             44.     Paragraph 44 consists of allegations directed towards CPLG HOL, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 44

      and, on that basis, denies them.

             45.     Paragraph 45 consists of allegations directed towards CPLG HOL, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 45

      and, on that basis, denies them.

             46.     Paragraph 46 consists of allegations directed towards CPLG HOL, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 46

      and, on that basis, denies them.

             47.     Paragraph 47 consists of allegations directed towards CPLG HOL, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 47

      and, on that basis, denies them.




                                                      -9-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 10 of 71




             48.     Paragraph 48 consists of allegations directed towards CPLG HOL, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 48

      and, on that basis, denies them.

             49.     Paragraph 49 consists of allegations directed towards CPLG Properties, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 49

      and, on that basis, denies them.

             50.     Paragraph 50 consists of allegations directed towards CPLG Properties, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 50

      and, on that basis, denies them.

             51.     Paragraph 51 consists of allegations directed towards CPLG Properties, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 51

      and, on that basis, denies them.

             52.     Paragraph 52 consists of allegations directed towards CPLG Properties, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 52

      and, on that basis, denies them.

             53.     Paragraph 53 consists of allegations directed towards LQ Management, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient




                                                  -10-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 11 of 71




      knowledge or information to form a belief as to the truth of the allegations in paragraph 53

      and, on that basis, denies them.

             54.     Paragraph 54 consists of allegations directed towards LQ Management, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 54

      and, on that basis, denies them.

             55.     Paragraph 55 consists of allegations directed towards LQ Management, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 55

      and, on that basis, denies them.

             56.     Paragraph 56 consists of allegations directed towards LQ Management, LLC to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 56

      and, on that basis, denies them.

             57.     Paragraph 57 consists of allegations directed towards La Quinta Worldwide

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 57 and, on that basis, denies them.

             58.     Paragraph 58 consists of allegations directed towards La Quinta Worldwide

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 58 and, on that basis, denies them.




                                                  -11-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 12 of 71




             59.     Paragraph 59 consists of allegations directed towards La Quinta Worldwide

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 59 and, on that basis, denies them.

             60.     Paragraph 60 consists of allegations directed towards the La Quinta Defendants

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 60 and, on that basis, denies them.

             61.     Paragraph 61 consists of allegations directed towards LQ FL Properties LLC

      n/k/a CPLG FL Properties, LLC to which no response by G6 is required. To the extent a

      response is required, G6 lacks sufficient knowledge or information to form a belief as to the

      truth of the allegations in paragraph 61 and, on that basis, denies them.

             62.     Paragraph 62 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 62 and, on that basis, denies them.

             63.     Paragraph 63 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 63 and, on that basis, denies them.

             64.     Paragraph 64 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks




                                                    -12-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 13 of 71




      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 64 and, on that basis, denies them.

             65.     Paragraph 65 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 65 and, on that basis, denies them.

             66.     Paragraph 66 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 66 and, on that basis, denies them.

             67.     Paragraph 67 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 67 and, on that basis, denies them.

             68.     Paragraph 68 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 68 and, on that basis, denies them.

             69.     Paragraph 69 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 69 and, on that basis, denies them.




                                                  -13-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 14 of 71




             70.     Paragraph 70 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph and, on that basis, denies them.70

             71.     Paragraph 71 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 71 and, on that basis, denies them.

             72.     Paragraph 72 consists of allegations directed towards CPLG FL Properties,

      LLC to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 72 and, on that basis, denies them.

             73.     Paragraph 73 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 73 and, on that basis, denies them.

             74.     Paragraph 74 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 74 and, on that basis, denies them.

             75.     Paragraph 75 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks




                                                  -14-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 15 of 71




      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 75 and, on that basis, denies them.

             76.     Paragraph 76 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 76 and, on that basis, denies them.

             77.     Paragraph 77 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 77 and, on that basis, denies them.

             78.     Paragraph 78 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 78 and, on that basis, denies them.

             79.     Paragraph 79 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 79 and, on that basis, denies them.

             80.     Paragraph 80 consists of allegations directed towards Surendra Patel to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 80

      and, on that basis, denies them.




                                                  -15-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 16 of 71




             81.     Paragraph 81 consists of allegations directed towards Surendra Patel to which

      no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 81

      and, on that basis, denies them.

             82.     Paragraph 82 consists of allegations directed towards MW Plantation, LP to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 82

      and, on that basis, denies them.

             83.     Paragraph 83 consists of allegations directed towards MW Plantation, LP to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 83

      and, on that basis, denies them.

             84.     Paragraph 84 consists of allegations directed towards MW Plantation, LP d/b/a

      Sawgrass Inn to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 84 and, on that basis, denies them.

             85.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the remaining allegations in paragraph 85 and, on that basis, denies them.

             86.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 86 and, on that basis, denies them.

             87.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 87 and, on that basis, denies them.




                                                   -16-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 17 of 71




             88.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 88 and, on that basis, denies them.

             89.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 89 and, on that basis, denies them.

             90.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 90 and, on that basis, denies them.

             91.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 91 and, on that basis, denies them.

             92.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 92 and, on that basis, denies them.

             93.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 93 and, on that basis, denies them.

             94.     G6 denies the allegations of paragraph 94 as they pertain to G6. Except as

      expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth

      of the allegations in paragraph 94 and, on that basis, denies them.

             95.     G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 95 and, on that basis, denies them.

             96.     Paragraph 96 consists of argument to which no response is required. To the

      extent a response is required, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the allegations in paragraph 96 and, on that basis, denies them.

             97.     Paragraph 97 consists of argument to which no response is required. To the

      extent a response is required, G6 lacks sufficient knowledge or information to form a belief as




                                                    -17-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 18 of 71




      to the truth of the allegations in paragraph 97 and, on that basis, denies them.

             98.     Paragraph 98 consists of argument to which no response is required. To the

      extent a response is required, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the allegations in paragraph 98 and, on that basis, denies them.

             99.     Paragraph 99 consists of argument to which no response is required. To the

      extent a response is required, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the allegations in paragraph 99 and, on that basis, denies them.

             100.    Paragraph 100 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that human trafficking is a societal issue about which

      there has been increasing understanding in recent years. Except as expressly admitted, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 100 and, on that basis, denies them.

             101.    G6 denies the allegations of paragraph 101 as they pertain to G6. Except as

      expressly denied, G6 lacks sufficient knowledge or information to form a belief as to the truth

      of the allegations in paragraph 101 and, on that basis, denies them.

             102.    G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 102 and, on that basis, denies them.

             103.    G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 103 and, on that basis, denies them.

             104.    G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 104 and, on that basis, denies them.

             105.    Paragraph 105 consists of conclusions of law and legal arguments to which no




                                                    -18-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 19 of 71




      response is required. To the extent a response is required, G6 denies the allegations of

      paragraph 105 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the remaining allegations in paragraph 105 as they pertain to any other

      defendants and, on that basis, denies them.

              106.     G6 denies the allegations of paragraph 106 as they pertain to G6. G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the remaining allegations

      in paragraph 106 as they pertain to any other hospitality companies and, on that basis, denies

      them.

              107.     Paragraph 107 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 admits that the duties of hotel

      and motel operators are set forth in statutes and legal opinions that speak for themselves, and

      G6 denies any characterizations of such documents that are inconsistent therewith. G6 further

      admits that the quoted material set forth in paragraph 107 appears in a student thesis authored

      by an undergraduate student at Cornell University. The thesis is a document that speaks for

      itself and G6 denies all characterizations of such document that are inconsistent therewith,

      including, without limitation, Plaintiff’s characterization of the document as a “publication by

      Cornell University.” Except as expressly admitted, G6 denies all of the allegations in

      paragraph 107.

              108.     Paragraph 108 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the ECPAT-USA report and Code of Conduct

      cited in paragraph 108 are documents that speaks for themselves.                 G6 denies all

      characterizations of such documents that are inconsistent therewith. Except as expressly




                                                    -19-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 20 of 71




      admitted or denied, G6 lacks sufficient knowledge or information to form a belief as to the

      truth of the allegations in paragraph 108 and, on that basis, denies them.

             109.    Paragraph 109 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the ECPAT-USA Code of Conduct cited in

      paragraph 109 is a document that speaks for itself. G6 denies all characterizations of such

      document that are inconsistent therewith. G6 further admits it has a partnership with ECPAT-

      USA and further admits that hospitality companies may choose to take certain actions as

      described in the Code of Conduct cited in paragraph 109. Except as expressly admitted or

      denied, G6 lacks sufficient knowledge or information to form a belief as to the truth of the

      allegations in paragraph 109 and, on that basis, denies them.

             110.    Paragraph 110 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the webpage cited in paragraph 110 is a document

      that speaks for itself. G6 denies all characterizations of such document that are inconsistent

      therewith. Except as expressly admitted or denied, G6 lacks sufficient knowledge or

      information to form a belief as to the truth of the allegations in paragraph 110 and, on that

      basis, denies them.

             111.    Paragraph 111 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that it has knowledge of the ECPAT-USA Code of

      Conduct, which is a document that speaks for itself. G6 denies all characterizations of such

      document that are inconsistent therewith. Except as expressly admitted or denied, G6 lacks

      sufficient knowledge or information to form a belief about the truth of the allegations in

      paragraph 111 and, on that basis, denies them.




                                                    -20-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 21 of 71




             112.    Paragraph 112 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies the allegations of

      paragraph 112 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 112 as they pertain to any other defendants

      and, on that basis, denies them.

             113.    Paragraph 113 consist of allegations directed towards the La Quinta Defendants

      to which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 113

      and, on that basis, denies them.

             114.    Paragraph 114 consist of allegations directed towards the La Quinta Defendants

      to which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 114

      and, on that basis, denies them.

             115.    Paragraph 115 consists of argument to which no response is required. To the

      extent a response is required, G6 admits it announced a partnership with ECPAT-USA and its

      signing of the Code of Conduct in July 2019. Except as expressly admitted, G6 denies all of

      the allegations in paragraph 115.

             116.    Paragraph 116 consists of argument to which no response is required. To the

      extent a response is required, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the remaining allegations in paragraph 116 and, on that basis, denies them.

             117.    Paragraph 117 consists of argument to which no response is required. To the

      extent a response is required, G6 lacks sufficient knowledge or information to form a belief as




                                                    -21-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 22 of 71




      to the truth of the remaining allegations in paragraph 117 and, on that basis, denies them.

             118.    Paragraph 118 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the transcript of President Obama’s speech quoted

      in paragraph 118 is a document that speaks for itself. G6 denies all characterizations of such

      document that are inconsistent therewith. Except as expressly admitted or denied, G6 lacks

      sufficient knowledge or information to form a belief as to truth of the allegations in paragraph

      118 and, on that basis, denies them.

             119.    Paragraph 119 consists of argument to which no response is required. To the

      extent a response is required, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the remaining allegations in paragraph 119 and, on that basis, denies them.

             120.    Paragraph 120 consists of conclusions of law and argument to which no

      response is required. To the extent a response is required, G6 denies the allegations of

      paragraph 120 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 120 as they pertain to any other hospitality

      companies and, on that basis, denies them.

             121.    Paragraph 121 consists of conclusions of law and argument to which no

      response is required. To the extent a response is required, G6 admits that the legal opinion and

      articles cited in paragraph 121 speak for themselves, and denies all characterizations of such

      documents and legal opinion that are inconsistent therewith. Except as expressly admitted or

      denied, G6 denies the allegations of paragraph 121 as they pertain to G6. G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 121 as

      they pertain to any other hospitality companies and, on that basis, denies them.




                                                     -22-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 23 of 71




             122.    Paragraph 122 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the Polaris Project publication cited in paragraph

      122 is a document that speaks for itself. G6 denies all characterizations of such document that

      are inconsistent therewith. Except as expressly admitted or denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 122

      and, on that basis, denies them.

             123.    Paragraph 123 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the Polaris Project publication and the material

      purporting to quote therefrom cited in paragraph 123 speaks for itself.             G6 denies all

      characterizations of such document that are inconsistent therewith. Except as expressly

      admitted or denied, G6 lacks sufficient knowledge or information to form a belief as to the

      truth of the allegations in paragraph 123 and, on that basis, denies them.

             124.    Paragraph 124 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the cited article is a document that speaks for

      itself. G6 denies all characterizations of such article that are inconsistent therewith. Except as

      expressly admitted or denied, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the allegations of paragraph 124 and, on that basis, denies them.

             125.    Paragraph 125 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the State Department publication cited in

      paragraph 125 is a document that speaks for itself. G6 denies all characterizations of such

      document that are inconsistent therewith. Except as expressly admitted or denied, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations of




                                                    -23-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 24 of 71




      paragraph 125 and, on that basis, denies them.

             126.    Paragraph 126 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the State Department publication and Human

      Rights First fact sheet cited in paragraph 126 are documents that speak for themselves. G6

      denies all characterizations of such documents that are inconsistent therewith. Except as

      expressly admitted or denied, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the allegations in paragraph 126 and, on that basis, denies them.

             127.    Paragraph 127 consists of arguments to which no response is required. To the

      extent a response is required, G6 admits that the article cited in paragraph 127 is a document

      that speaks for itself. G6 denies all characterizations of such document that are inconsistent

      therewith. G6 further denies all allegations in paragraph 126 as they pertain to G6. Except as

      expressly admitted or denied, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the allegations in paragraph 127 and, on that basis, denies them.

             128.    Paragraph 128 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the presentation and report cited in paragraph 128

      are documents that speaks for themselves. G6 denies all characterizations of such documents

      that are inconsistent therewith. Except as expressly admitted or denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 128

      and, on that basis, denies them.

             129.    Paragraph 129 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that the Polaris publication cited in paragraph 129 is

      a document that speaks for itself. G6 denies all characterizations of such document that are




                                                    -24-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 25 of 71




      inconsistent therewith. To the extent not expressly admitted or denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 129

      and, on that basis, denies them.

             130.    Paragraph 130 consists of conclusions of law and arguments to which no

      response is required. To the extent a response is required, G6 denies the allegations in

      paragraph 130 as they pertain to G6.        Except as expressly denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 130

      and, on that basis, denies them.

             131.    Paragraph 131 consists of argument to which no response is required. To the

      extent a response is required, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the allegations in paragraph 131 and, on that basis, denies them.

             132.    Paragraph 132 consists of arguments to which no response is required. To the

      extent a response is required, G6 denies the allegations in paragraph 132 as they pertain to G6.

      Except as expressly denied, G6 lacks sufficient knowledge or information to form a belief as

      to the truth of the allegations in paragraph 132 and, on that basis, denies them.

             133.    Paragraph 133 consists of conclusions of law and legal argument to which no

      response is required. To the extent a response is required, G6 denies all allegations in

      paragraph 133 as they pertain to G6.        Except as expressly denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations of paragraph 133

      and, on that basis, denies them.

             134.    Paragraph 134 consists of argument to which no response is required. To the

      extent a response is required, G6 lacks sufficient knowledge or information to form a belief as




                                                    -25-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 26 of 71




      to the truth of the allegations in paragraph 134 and, on that basis, denies them.

             135.    Paragraph 135 and its subparts consist of argument to which no response is

      required. To the extent a response is required, G6 lacks sufficient knowledge or information to

      form a belief as to the truth of the allegations in paragraph 135 and, on that basis, denies them.

             136.    Paragraph 136 and its subparts consist of argument to which no response is

      required. To the extent a response is required, G6 lacks sufficient knowledge or information to

      form a belief as to the truth of the allegations in paragraph 136 and, on that basis, denies them.

             137.    G6 admits that hospitality companies should take reasonable care to protect

      their patrons against the occurrence of reasonably foreseeable criminal conduct at the hotels

      they operate. Except as expressly admitted, G6 denies all of the allegations of paragraph 137

      as they pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the

      truth of the allegations of paragraph 137 as to any other hospitality companies and, on that

      basis, denies them.

             138.    Paragraph 138 consists of allegations directed towards “brands” with a

      franchised location at issue and requires no response from G6, as the Motel 6 Coral Springs

      was not, at any time relevant to the Complaint, a franchised location, and G6 is not, itself, a

      “brand.” Paragraph 138 also consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 admits that some Motel 6®

      branded properties not at issue in Plaintiff’s Complaint are independently owned and operated

      by third parties pursuant to franchise agreements specific to those properties, which are

      documents that speak for themselves. G6 denies all allegations that are inconsistent with these

      documents. Except as expressly admitted or denied, G6 denies all of the allegations of




                                                    -26-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 27 of 71




      paragraph 138 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 138 as to any other hospitality companies

      and, on that basis, denies them.

             139.    Paragraph 139 consists of allegations directed towards “brands” with a

      franchised location at issue and requires no response from G6, as the Motel 6 Coral Springs

      was not, at any time relevant to the Complaint, a franchised location, and G6 is not, itself, a

      “brand.” Paragraph 139 also consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 admits that some Motel 6®

      branded properties not at issue in Plaintiff’s Complaint are independently owned and operated

      by third parties pursuant to franchise agreements specific to those properties, which are

      documents that speak for themselves. G6 denies all allegations that are inconsistent with these

      documents. Except as expressly admitted or denied, G6 denies all of the allegations of

      paragraph 139 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 139 as to any other hospitality companies

      and, on that basis, denies them.

             140.    Paragraph 140 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 lacks sufficient knowledge or

      information to form a belief as to the truth of the allegations of paragraph 140 and, on that

      basis, denies them.

             141.    Paragraph 141 consists of allegations directed towards “brands” with a

      franchised location at issue and requires no response from G6, as the Motel 6 Coral Springs

      was not, at any time relevant to the Complaint, a franchised location, and G6 is not, itself, a




                                                   -27-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 28 of 71




      “brand.” Paragraph 141 also consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 admits that some Motel 6®

      branded properties not at issue in Plaintiff’s Complaint are independently owned and operated

      by third parties pursuant to franchise agreements specific to those properties, which are

      documents that speak for themselves. G6 denies all allegations that are inconsistent with these

      documents. Except as expressly admitted or denied, G6 denies all of the allegations of

      paragraph 141 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 141 as to any other hospitality companies

      and, on that basis, denies them.

             142.    Paragraph 142 consists of allegations directed towards “brands” with a

      franchised location at issue and requires no response from G6, as the Motel 6 Coral Springs

      was not, at any time relevant to the Complaint, a franchised location, and G6 is not, itself, a

      “brand.” Paragraph 142 also consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 admits that some Motel 6®

      branded properties not at issue in Plaintiff’s Complaint are independently owned and operated

      by third parties pursuant to franchise agreements specific to those properties, which are

      documents that speak for themselves. G6 denies all allegations that are inconsistent with these

      documents. Except as expressly admitted or denied, G6 denies all of the allegations of

      paragraph 142 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 142 as to any other hospitality companies

      and, on that basis, denies them.




                                                   -28-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 29 of 71




             143.    Paragraph 143 consists of allegations directed towards “brands” with a

      franchised location at issue and requires no response from G6, as the Motel 6 Coral Springs

      was not, at any time relevant to the Complaint, a franchised location, and G6 is not, itself, a

      “brand.” Paragraph 143 also consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 admits that some Motel 6®

      branded properties not at issue in Plaintiff’s Complaint are independently owned and operated

      by third parties pursuant to franchise agreements specific to those properties, which are

      documents that speak for themselves. G6 denies all allegations that are inconsistent with these

      documents. Except as expressly admitted or denied, G6 denies all of the allegations of

      paragraph 143 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 143 as to any other hospitality companies

      and, on that basis, denies them.

             144.    Paragraph 144 consists of allegations directed towards “brands” with a

      franchised location at issue and requires no response from G6, as the Motel 6 Coral Springs

      was not, at any time relevant to the Complaint, a franchised location, and G6 is not, itself, a

      “brand.” Paragraph 144 also consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 admits that some Motel 6®

      branded properties not at issue in Plaintiff’s Complaint are independently owned and operated

      by third parties pursuant to franchise agreements specific to those properties, which are

      documents that speak for themselves. G6 denies all allegations that are inconsistent with these

      documents. Except as expressly admitted or denied, G6 denies all of the allegations of

      paragraph 144 as they pertain to G6. G6 lacks sufficient knowledge or information to form a




                                                   -29-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 30 of 71




      belief as to the truth of the allegations of paragraph 144 as to any other hospitality companies

      and, on that basis, denies them.

              145.   Paragraph 145 consists of allegations directed towards “brands” with a

      franchised location at issue and requires no response from G6, as the Motel 6 Coral Springs

      was not, at any time relevant to the Complaint, a franchised location, and G6 is not, itself, a

      “brand.” Paragraph 145 also consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 admits that some Motel 6®

      branded properties not at issue in Plaintiff’s Complaint are independently owned and operated

      by third parties pursuant to franchise agreements specific to those properties, which are

      documents that speak for themselves. G6 denies all allegations that are inconsistent with these

      documents. Except as expressly admitted or denied, G6 denies all of the allegations of

      paragraph 145 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 145 as to any other hospitality companies

      and, on that basis, denies them.

              146.   G6 denies all of the allegations in paragraph 146 as they pertain to G6. G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations of

      paragraph 146 as they pertain to any other hospitality companies and, on that basis, denies

      them.

              147.   G6 denies all of the allegations in paragraph 147 as they pertain to G6. G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations of

      paragraph 147 as they pertain to any other hospitality companies and, on that basis, denies

      them.




                                                   -30-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 31 of 71




             148.      Paragraph 148 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 148 as they pertain to G6.       Except as expressly denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations of paragraph 148

      and, on that basis, denies them.

             149.      G6 admits that, since October 2012, some Motel 6® and Studio 6® properties

      have been owned and operated by G6 and some have been independently owned and operated

      by third parties pursuant to franchise agreements specific to those properties, which are

      documents that speak for themselves. G6 denies all allegations that are inconsistent with such

      documents. Except as expressly admitted or denied, G6 denies all of the allegations in

      paragraph 149.

             150.      Paragraph 150 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 admits that, since October 2012,

      some Motel 6® and Studio 6® branded properties have been owned and operated by G6 and

      some have been independently owned and operated by third parties pursuant to franchise

      agreements specific to those properties, which are documents that speak for themselves. G6

      denies all allegations that are inconsistent with such documents. Except as expressly admitted

      or denied, G6 denies all of the allegations of paragraph 150.

             151.      Paragraph 151 and its subparts consists of conclusions of law and legal

      arguments to which no response is required. To the extent a response is required, G6 admits

      that, since October 2012, some Motel 6® and Studio 6® branded properties have been owned

      and operated by G6 and some have been independently owned and operated by third parties




                                                   -31-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 32 of 71




      pursuant to franchise agreements specific to those properties, which are documents that speak

      for themselves. G6 denies all allegations that are inconsistent with such documents. Except as

      expressly admitted or denied, G6 denies all of the allegations of paragraph 151 and its subparts.

             152.      Paragraph 152 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 152.

             153.      Paragraph 153 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 153.

             154.      Paragraph 154 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 154.

             155.      Paragraph 155 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 155.

             156.      G6 admits that the article Plaintiff quotes in paragraph 156 is a document that

      speaks for itself. G6 denies all characterizations of such document that are inconsistent

      therewith. Except as expressly admitted or denied, G6 denies all of the allegations in paragraph

      156.

             157.      Paragraph 157 consists of argument to which no response is required. To the

      extent a response is required, G6 admits that “Save more for what you travel for” is a Motel

      6® slogan. Except as expressly admitted, G6 denies all allegations in paragraph 157.




                                                    -32-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 33 of 71




             158.      G6 admits that the quoted material appears on G6’s webpage, which is a

      document that speaks for itself. G6 denies all characterizations of such document that are

      inconsistent therewith. Except as expressly admitted or denied, G6 denies all allegations in

      paragraph 158.

             159.      G6 admits that the material quoted in paragraph 159 appears in a purported

      review on tripadvisor.com, which is a document that speaks for itself. G6 lacks sufficient

      knowledge or information to form a belief as to the authenticity of the review or the truth of

      any matters purportedly asserted therein, and on that basis denies them. Except as expressly

      admitted or denied, G6 denies all of the allegations in paragraph 159.

             160.      G6 admits that the Vanity Fair article cited in paragraph 160 is a document that

      speaks for itself. G6 denies all characterizations of such document that are inconsistent

      therewith. Except as expressly admitted or denied, G6 lacks sufficient direct knowledge or

      information to form a belief as to the truth of the allegations in paragraph 160 and, on that

      basis, denies them.

             161.      G6 admits that the article cited in paragraph 161 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 161 and, on that basis, denies them.

             162.      G6 admits that the article cited in paragraph 162 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 162 and, on that basis, denies them.




                                                     -33-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 34 of 71




             163.    G6 admits that the article cited in paragraph 163 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 163 and, on that basis, denies them.

             164.    G6 admits that the article cited in paragraph 164 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 164 and, on that basis, denies them.

             165.    G6 admits that the article cited in paragraph 165 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 165 and, on that basis, denies them.

             166.    G6 admits that the article cited in paragraph 166 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 166 and, on that basis, denies them.

             167.    G6 admits that the article cited in paragraph 167 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 167 and, on that basis, denies them.

             168.    G6 admits that the article cited in paragraph 168 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except




                                                    -34-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 35 of 71




      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 168 and, on that basis, denies them.

             169.    G6 admits that the article cited in paragraph 169 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 169 and, on that basis, denies them.

             170.    G6 admits that the article cited in paragraph 170 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 170, on that basis, denies them.

             171.    G6 admits that the article cited in paragraph 171 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 171 and, on that basis, denies them.

             172.    G6 admits that the article cited in paragraph 172 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 172 and, on that basis, denies them.

             173.    G6 admits that the article cited in paragraph 173 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 173 and, on that basis, denies them.




                                                    -35-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 36 of 71




             174.    G6 admits that the article cited in paragraph 174 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 174 and, on that basis, denies them.

             175.    G6 admits that the article cited in paragraph 175 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 175 and, on that basis, denies them.

             176.    G6 admits that the article cited in paragraph 176 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 176 and, on that basis, denies them.

             177.    G6 admits that the article cited in paragraph 177 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 177 and, on that basis, denies them.

             178.    G6 admits that the article cited in paragraph 178 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 178 and, on that basis, denies them.

             179.    G6 admits that the article cited in paragraph 179 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except




                                                    -36-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 37 of 71




      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 179 and, on that basis, denies them.

             180.    G6 admits that the article cited in paragraph 180 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 180 and, on that basis, denies them.

             181.    G6 admits that the article cited in paragraph 181 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 181 and, on that basis, denies them.

             182.    G6 admits that the article cited in paragraph 182 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 182 and, on that basis, denies them.

             183.    G6 admits that the article cited in paragraph 183 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 183 and, on that basis, denies them.

             184.    G6 admits that the article cited in paragraph 184 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 184 and, on that basis, denies them.




                                                    -37-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 38 of 71




             185.    G6 admits that the article cited in paragraph 185 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 185 and, on that basis, denies them.

             186.    G6 admits that the article cited in paragraph 186 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 186 and, on that basis, denies them.

             187.    G6 admits that the article cited in paragraph 187 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 187 and, on that basis, denies them.

             188.    G6 admits that the article cited in paragraph 188 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 188 and, on that basis, denies them.

             189.    G6 admits that the article cited in paragraph 189 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 189 and, on that basis, denies them.

             190.    G6 admits that the article cited in paragraph 190 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except




                                                    -38-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 39 of 71




      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 190 and, on that basis, denies them.

             191.    G6 admits that the article cited in paragraph 191 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 191 and, on that basis, denies them.

             192.    G6 admits that the article cited in paragraph 192 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 192 and, on that basis, denies them.

             193.    G6 admits that the article cited in paragraph 193 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 193 and, on that basis, denies them.

             194.    G6 admits that the article cited in paragraph 194 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 194 and, on that basis, denies them.

             195.    G6 admits that the article cited in paragraph 195 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 195 and, on that basis, denies them.




                                                    -39-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 40 of 71




             196.    G6 admits that the article cited in paragraph 196 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 196 and, on that basis, denies them.

             197.    G6 admits that the article cited in paragraph 197 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 197 and, on that basis, denies them.

             198.    G6 admits that the article cited in paragraph 198 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 denies all of the allegations in paragraph 198.

             199.    G6 admits that the article cited in paragraph 199 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 199 and, on that basis, denies them.

             200.    G6 lacks sufficient direct knowledge or information to form a belief as to the

      truth of the allegations in paragraph 200 and, on that basis, denies them.

             201.    G6 admits that the article cited in paragraph 201 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 201 and, on that basis, denies them.




                                                    -40-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 41 of 71




             202.    G6 admits that the article cited in paragraph 202 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 denies all of the allegations in paragraph 202 and, on that

      basis, denies them.

             203.    G6 admits that the article cited in paragraph 203 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 203 and, on that basis, denies them.

             204.    G6 admits that the article cited in paragraph 204 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 204 and, on that basis, denies them.

             205.    G6 admits that the article cited in paragraph 205 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 205 and, on that basis, denies them.

             206.    G6 admits that the article cited in paragraph 206 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 206 and, on that basis, denies them.

             207.    G6 admits that the article cited in paragraph 207 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except




                                                    -41-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 42 of 71




      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 207 and, on that basis, denies them.

              208.    G6 denies all of the allegations in paragraph 208.

              209.    G6 admits that the article cited in paragraph 209 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 209 and, on that basis, denies them.

              210.    G6 admits that the article cited in paragraph 210 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 210 and, on that basis, denies them.

              211.    G6 admits that the article cited in paragraph 211 is a document that speaks for

      itself. G6 denies all characterizations of such document that are inconsistent therewith. Except

      as expressly admitted or denied, G6 lacks sufficient direct knowledge or information to form

      a belief as to the truth of the allegations in paragraph 211 and, on that basis, denies them.

              212.    G6 admits that the online reviews cited in paragraph 212 and its numbered

      subparts are document that speaks for themselves. G6 denies all characterizations of such

      documents that are inconsistent therewith. G6 lacks sufficient direct knowledge or information

      to form a belief as to the authenticity of the cited reviews or the truth of matters asserted therein

      and, on that basis, denies them. Except as expressly admitted or denied, G6 denies all

      allegations in paragraph 212.




                                                      -42-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 43 of 71




                  a. G6 admits that the online review cited in paragraph 212(a) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(a).

                  b. G6 admits that the online review cited in paragraph 212(b) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(b).

                  c. G6 admits that the online review cited in paragraph 212(c) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(c).

                  d. G6 admits that the online review cited in paragraph 212(d) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the




                                                -43-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 44 of 71




                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(d).

                  e. G6 admits that the online review cited in paragraph 212(e) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(e).

                  f. G6 admits that the online review cited in paragraph 212(f) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(f).

                  g. G6 admits that the online review cited in paragraph 212(g) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(g).

                  h. G6 admits that the online review cited in paragraph 212(h) is a document

                     that speaks for itself. G6 denies all characterizations of such document that




                                                -44-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 45 of 71




                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(h).

                  i. G6 admits that the online review cited in paragraph 212(i) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(i).

                  j. G6 admits that the online review cited in paragraph 212(j) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(j).

                  k. G6 admits that the online review cited in paragraph 212(k) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(k).




                                                -45-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 46 of 71




                  l. G6 admits that the online review cited in paragraph 212(l) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(l).

                  m. G6 admits that the online review cited in paragraph 212(m) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(m).

                  n. G6 admits that the online review cited in paragraph 212(n) is a document

                     that speaks for itself. G6 denies all characterizations of such document that

                     are inconsistent therewith. G6 lacks sufficient direct knowledge or

                     information to form a belief as to the authenticity of the cited review or the

                     truth of matters asserted therein and, on that basis, denies them. Except as

                     expressly admitted or denied, G6 denies all allegations in paragraph 212(n).

                  o. G6 admits that the articles cited in paragraph 212(o) are documents that

                     speak for themselves. G6 denies all characterizations of such documents

                     that are inconsistent therewith. Except as expressly admitted or denied, G6

                     lacks sufficient direct knowledge or information to form a belief as to the




                                                -46-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 47 of 71




                         truth of the allegations in paragraph 212(o) and, on that basis, denies them.

                     p. G6 admits that the article cited in paragraph 212(p) is a document that

                         speaks for itself. G6 denies all characterizations of such document that are

                         inconsistent therewith. Except as expressly admitted or denied, G6 lacks

                         sufficient direct knowledge or information to form a belief as to the truth of

                         the allegations in paragraph 212(p) and, on that basis, denies them.

                     q. G6 admits that the article cited in paragraph 212(q) is a document that

                         speaks for itself. G6 denies all characterizations of such document that are

                         inconsistent therewith. Except as expressly admitted or denied, G6 lacks

                         sufficient direct knowledge or information to form a belief as to the truth of

                         the allegations in paragraph 212(q) and, on that basis, denies them.

             213.    Paragraph 213 and its subparts consists of allegations directed towards the La

      Quinta Defendants to which no response by G6 is required. To the extent a response is

      required, G6 lacks sufficient knowledge or information to form a belief as to the truth of the

      allegations in paragraph 213 and, on that basis, denies them.

             214.    Paragraph 214 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 214 and, on that basis, denies them.

             215.    Paragraph 215 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in




                                                    -47-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 48 of 71




      paragraph 215 and, on that basis, denies them.

             216.    Paragraph 216 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 216 and, on that basis, denies them.

             217.    Paragraph 217 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 217 and, on that basis, denies them.

             218.    Paragraph 218 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 218 and, on that basis, denies them.

             219.    Paragraph 219 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 219 and, on that basis, denies them.

             220.    Paragraph 220 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 220 and, on that basis, denies them.




                                                   -48-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 49 of 71




             221.    Paragraph 221 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 221 and, on that basis, denies them.

             222.    Paragraph 222 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 222 and, on that basis, denies them.

             223.    Paragraph 223 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 223 and, on that basis, denies them.

             224.    Paragraph 224 consists of allegations directed towards the La Quinta

      Defendants to which no response by G6 is required. To the extent a response is required, G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 224 and, on that basis, denies them.

             225.    Paragraph 225 and its subparts consists of allegations directed towards the La

      Quinta Defendants to which no response by G6 is required. To the extent a response is

      required, G6 lacks sufficient knowledge or information to form a belief as to the truth of the

      allegations in paragraph 225 and, on that basis, denies them.

             226.    Paragraph 226 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks




                                                   -49-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 50 of 71




      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 226 and, on that basis, denies them.

             227.   Paragraph 227 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 227 and, on that basis, denies them.

             228.   Paragraph 228 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 228 and, on that basis, denies them.

             229.   Paragraph 229 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 229 and, on that basis, denies them.

             230.   Paragraph 230 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 230 and, on that basis, denies them.

             231.   Paragraph 231 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 231 and, on that basis, denies them.




                                                  -50-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 51 of 71




             232.   Paragraph 232 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 232 and, on that basis, denies them.

             233.   Paragraph 233 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 233 and, on that basis, denies them.

             234.   Paragraph 234 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 234 and, on that basis, denies them.

             235.   Paragraph 235 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 235 and, on that basis, denies them.

             236.   Paragraph 236 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 236 and, on that basis, denies them.

             237.   Paragraph 237 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks




                                                  -51-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 52 of 71




      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 237 and, on that basis, denies them.

             238.    Paragraph 238 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 238 and, on that basis, denies them.

             239.    Paragraph 239 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 239 and, on that basis, denies them.

             240.    Paragraph 240 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 240 and, on that basis, denies them.

             241.    Paragraph 241 consists of allegations directed towards 8444 Investments, LLC

      to which no response by G6 is required. To the extent a response is required, G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 241 and, on that basis, denies them.

             242.    Paragraph 242 consists of allegations directed towards the Sawgrass Inn to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 242

      and, on that basis, denies them.




                                                  -52-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 53 of 71




             243.    Paragraph 243 consists of allegations directed towards the Sawgrass Inn to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 243

      and, on that basis, denies them.

             244.    Paragraph 244 consists of allegations directed towards the Sawgrass Inn to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 244

      and, on that basis, denies them.

             245.    Paragraph 245 consists of allegations directed towards the Sawgrass Inn to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 245

      and, on that basis, denies them.

             246.    Paragraph 246 consists of allegations directed towards the Sawgrass Inn to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 246

      and, on that basis, denies them.

             247.    Paragraph 247 consists of allegations directed towards the Sawgrass Inn to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 247

      and, on that basis, denies them.

             248.    Paragraph 248 consists of allegations directed towards the Sawgrass Inn to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient




                                                  -53-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 54 of 71




      knowledge or information to form a belief as to the truth of the allegations in paragraph 248

      and, on that basis, denies them.

             249.    Paragraph 249 consists of allegations directed towards the Sawgrass Inn to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 249

      and, on that basis, denies them.

             250.    Paragraph 250 consists of allegations directed towards the Sawgrass Inn to

      which no response by G6 is required. To the extent a response is required, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations in paragraph 250

      and, on that basis, denies them.

             251.    G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 251 and, on that basis, denies them.

             252.    G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 252 and, on that basis, denies them.

             253.    G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 253 and, on that basis, denies them.

             254.    G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 254 and, on that basis, denies them.

             255.    Paragraph 255 consists of legal arguments and conclusions of law to which no

      response by G6 is required. To the extent a response is required, G6 denies all of the allegations

      in paragraph 255 as they pertain to G6. G6 lacks sufficient knowledge or information to form

      a belief as to the truth of the allegations in paragraph 255 as they pertain to any other defendants




                                                     -54-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 55 of 71




      and, on that basis, denies them.

              256.   G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations in paragraph 256 and, on that basis, denies them.

              257.   Paragraph 257 consists of legal arguments and conclusions of law to which no

      response by G6 is required. To the extent a response is required, G6 denies all of the allegations

      in paragraph 257 as they pertain to G6. G6 lacks sufficient knowledge or information to form

      a belief as to the truth of the allegations in paragraph 257 as they pertain to any other defendants

      and, on that basis, denies them.

              258.   Paragraph 258 consists of legal arguments and conclusions of law to which no

      response by G6 is required. To the extent a response is required, G6 denies all of the allegations

      in paragraph 258 as they pertain to G6. G6 lacks sufficient knowledge or information to form

      a belief as to the truth of the allegations in paragraph 258 as they pertain to any other defendants

      and, on that basis, denies them.

              259.   Paragraph 259 consists of legal arguments and conclusions of law to which no

      response by G6 is required. To the extent a response is required, G6 denies all of the allegations

      in paragraph 259 as they pertain to G6. G6 lacks sufficient knowledge or information to form

      a belief as to the truth of the remaining allegations in paragraph 259 and, on that basis, denies

      them.

              260.   Paragraph 260 consists of legal arguments and conclusions of law to which no

      response by G6 is required. To the extent a response is required, G6 denies all of the allegations

      in paragraph 260 as they pertain to G6. G6 lacks sufficient knowledge or information to form

      a belief as to the truth of the remaining allegations in paragraph 260 and, on that basis, denies




                                                     -55-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 56 of 71




      them.

              261.   Paragraph 261 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 261 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 261 as they relate to any other defendants

      and, on that basis, denies them.

              262.   Paragraph 262 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 262 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 262 as they relate to any other defendants

      and, on that basis, denies them.

              263.   Paragraph 263 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 263 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 263 as they relate to any other defendants

      and, on that basis, denies them.

              264.   Paragraph 264 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 264 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 264 as they relate to any other defendants

      and, on that basis, denies them.




                                                    -56-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 57 of 71




             265.    Paragraph 265 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 265 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 265 as they relate to any other defendants

      and, on that basis, denies them.

             266.    Paragraph 266 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 266 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 266 as they relate to any other defendants

      and, on that basis, denies them.

             267.    Paragraph 267 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 267 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 267 as they relate to any other defendants

      and, on that basis, denies them.

             268.    Paragraph 268 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in

      paragraph 268 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 268 as they relate to any other defendants

      and, on that basis, denies them.

             269.    Paragraph 269 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations in




                                                    -57-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 58 of 71




      paragraph 269 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 269 as they relate to any other defendants

      and, on that basis, denies them.

             270.    G6 denies all of the allegations in paragraph 270 and its subparts as they

      pertain to G6. G6 lacks sufficient knowledge or information to form a belief as to the truth

      of the allegations in paragraph 270 or its subparts as they relate to any other defendants and,

      on that basis, denies them.

             271.    G6 denies all of the allegations in paragraph 271 as they pertain to G6. G6

      lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

      paragraph 271 as they relate to any other defendants and, on that basis, denies them.

                                          COUNT I
                                      FORNEGLIGENCE
                               AGAINST THE HOTEL DEFENDANTS

             272.    G6 incorporates its responses to paragraphs 1 through 271 by reference as

      though fully set forth herein.

             273.    Paragraph 273 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 273 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 273 as they pertain to any other

      defendants and, on that basis, denies them.

             274.    Paragraph 274 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 274 as they pertain to G6. Except as expressly denied, G6 lacks sufficient




                                                    -58-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 59 of 71




      knowledge or information to form a belief as to the truth of the allegations of paragraph 274

      and, on that basis, denies them.

             275.    Paragraph 275 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 275 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 275 as they pertain to any other

      defendants and, on that basis, denies them.

             276.    Paragraph 276 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 276 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 276 as they pertain to any other

      defendants and, on that basis, denies them.

             277.    Paragraph 277 and its subparts consist of conclusions of law and legal

      arguments to which no response is required. To the extent a response is required, G6 denies

      all of the allegations of paragraph 277 and its subparts as they pertain to G6. G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations of

      paragraph 277 and its subparts as they pertain to any other defendants and, on that basis,

      denies them.

             278.    Paragraph 278 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 278 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 278 as they pertain to any other




                                                    -59-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 60 of 71




      defendants and, on that basis, denies them.

             279.    Paragraph 279 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 279 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 279 as they pertain to any other

      defendants and, on that basis, denies them.

             The unenumerated paragraph following paragraph 279 consists of conclusions of law

      and legal arguments to which no response is required. To the extent a response is required,

      G6 denies that Plaintiff is entitled to any relief from G6 whatsoever.

                                          COUNT II
                                FORCIVIL AIDING AND ABETTING
                               AGAINST THE HOTEL DEFENDANTS

             280.    G6 incorporates its responses to paragraphs 1 through 271 by reference as

      though fully set forth herein.

             281.    Paragraph 281 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 lacks sufficient knowledge or

      information to form a belief as to the truth of the allegations of paragraph 281 and, on that

      basis, denies them.

             282.    Paragraph 282 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 lacks sufficient knowledge or

      information to form a belief as to the truth of the allegations of paragraph 282 and, on that

      basis, denies them.

             283.    Paragraph 283 consists of conclusions of law and legal arguments to which no




                                                    -60-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 61 of 71




      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 283 as they pertain to G6. Except as expressly denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations of paragraph 283

      and, on that basis, denies them.

             284.    Paragraph 284 and its subparts consist of conclusions of law and legal

      arguments to which no response is required. To the extent a response is required, G6 denies

      all of the allegations of paragraph 284 and its subparts as they pertain to G6. G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the remaining

      allegations of paragraph 284 and, on that basis, denies them.

             285.    Paragraph 285 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 285 as they pertain to G6. Except as expressly denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations of paragraph 285

      and, on that basis, denies them.

             286.    Paragraph 286 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 286 as they pertain to G6. Except as expressly denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations of paragraph 286

      and, on that basis, denies them.

             The unenumerated paragraph following paragraph 286 consists of conclusions of law

      and legal arguments to which no response is required. To the extent a response is required,

      G6 denies that Plaintiff is entitled to any relief from G6 whatsoever.




                                                    -61-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 62 of 71




                                         COUNT III
                                   FOR CIVIL CONSPIRACY
                               AGAINST THE HOTEL DEFENDANTS

             287.    G6 incorporates its responses to paragraphs 1 through 271 by reference as

      though fully set forth herein.

             288.    Paragraph 288 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 288 as they pertain to G6. Except as expressly denied, G6 lacks sufficient

      knowledge or information to form a belief as to the truth of the allegations of paragraph 288

      and, on that basis, denies them.

             289.    Paragraph 289 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 289 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 289 as they pertain to any other

      defendants and, on that basis, denies them.

             290.    G6 lacks sufficient knowledge or information to form a belief as to the truth of

      the allegations of paragraph 290 and, on that basis, denies them.

             291.    Paragraph 291 and its subparts consist of conclusions of law and legal

      arguments to which no response is required. To the extent a response is required, G6 denies

      all of the allegations of paragraph 291 and its subparts as they pertain to G6. G6 lacks

      sufficient knowledge or information to form a belief as to the truth of the allegations of

      paragraph 291 as they pertain to any other defendants and, on that basis, denies them.




                                                    -62-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 63 of 71




              292.   Paragraph 292 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 292 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the remaining allegations of paragraph 292 and, on that basis, denies

      them.

              The unenumerated paragraph following paragraph 292 consists of conclusions of law

      and legal arguments to which no response is required. To the extent a response is required,

      G6 denies that Plaintiff is entitled to any relief from G6 whatsoever.

                                    COUNT IV
              FOR VIOLATION OF THE TRAFFICKING VICTIMS PROTECTION
                    REAUTHORIZATION ACT OF 2008, 18 U.S.C. §1595
                         AGAINST THE HOTEL DEFENDANTS

              293.   G6 incorporates its responses to paragraphs 1 through 271 by reference as

      though fully set forth herein.

              294.   Paragraph 294 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 lacks sufficient knowledge or

      information to form a belief as to the truth of the allegations of paragraph 294 and, on that

      basis, denies them.

              295.   Paragraph 295 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 295 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 295 as they pertain to any other defendants

      and, on that basis, denies them.

              296.   Paragraph 296 consists of conclusions of law and legal arguments to which no




                                                    -63-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 64 of 71




      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 296 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 296 as they pertain to any other defendants

      and, on that basis, denies them.

             297.    Paragraph 297 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 297 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 297 as they pertain to any other defendants

      and, on that basis, denies them.

             298.    Paragraph 298 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 298 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 298 as they pertain to any other defendants

      and, on that basis, denies them.

             299.    Paragraph 299 consists of conclusions of law and legal arguments to which no

      response is required. To the extent a response is required, G6 denies all of the allegations of

      paragraph 299 as they pertain to G6. G6 lacks sufficient knowledge or information to form a

      belief as to the truth of the allegations of paragraph 299 as they pertain to any other defendants

      and, on that basis, denies them.

             The unenumerated paragraph following paragraph 299 consists of conclusions of law

      and legal arguments to which no response is required. To the extent a response is required, G6

      denies that Plaintiff is entitled to any relief from G6 whatsoever.




                                                    -64-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 65 of 71




                                              *       *       *

                                     AFFIRMATIVE DEFENSES

                                        First Affirmative Defense

                                          (Failure to State a Claim)

             1.      The Complaint, and each cause of action set forth therein, fails to state a claim

      upon which relief can be granted.

                                      Second Affirmative Defense

                                    (Superseding or Intervening Acts)

             2.      The Complaint, and each cause of action set forth therein, is barred in whole or

      in part because the incidents alleged and all damages complained of, if any, were caused by

      the superseding and/or intervening acts of parties over whom G6 had no right of control.

                                       Third Affirmative Defense

                             (Fault of Third Parties/Apportionment of Fault)

             3.      The Complaint, and each cause of action set forth therein, is barred in whole or

      in part because any damage, loss, or liability alleged by Plaintiff must be reduced, diminished,

      and/or barred in proportion to the wrongful or negligent conduct of persons or entities other

      than G6, including other parties in this case and/or third parties such as Plaintiff’s alleged

      trafficker, under the principles of proportionate responsibility, contributory negligence,

      contribution, equitable allocation, recoupment, set-off, and/or comparative fault.

                                      Fourth Affirmative Defense

                                    (Statutes Vague and Ambiguous)

             4.      The Complaint, and each cause of action asserted therein, is barred in whole




                                                    -65-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 66 of 71




      or in part because the statutes sued upon are unconstitutionally vague and ambiguous.

                                           Fifth Affirmative Defense

                                        (Failure to Mitigate Damages)

             5.         The Complaint, and each cause of action asserted therein, is barred in whole or

      in part because Plaintiff failed to take reasonable steps to minimize her alleged damages.

                                           Sixth Affirmative Defense

                                            (No Vicarious Liability)

             6.         The Complaint is barred in whole or in part because the alleged acts or

      omissions, if any, were not committed by agents or employees of G6 or, alternatively, were

      not committed within the scope of employment or authority conferred by G6 nor subsequently

      ratified by G6.

                                        Seventh Affirmative Defense
                                             (Statute of Limitations)

             7.         The Complaint, and each cause of action asserted therein, is barred in whole or

      in part by applicable statutes of limitations.

                                         Eighth Affirmative Defense

                                                    (Laches)

             8.         The Complaint, and each cause of action asserted therein, is barred in whole or

      in part by the doctrine of laches.

                                           Ninth Affirmative Defense

                                       (No Liability Prior to Existence)

             9.         The Complaint, and each cause of action set forth therein, is barred in whole or

      in part because G6 was not in existence during part or all of the time period of the incidents




                                                       -66-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 67 of 71




      alleged in the Complaint, and therefore is not responsible or liable for any conduct that

      occurred prior to its existence, including but not limited to any liability as a successor entity.

                                        Tenth Affirmative Defense

             10.     The Complaint, and each cause of action set forth therein, fails to establish that

      G6 acted with intentional and outrageous conduct as required to justify the imposition of

      punitive damages under federal common law.

                                      Eleventh Affirmative Defense

             11.     The Complaint, and each cause of action asserted therein, fails to establish that

      G6 engaged in intentional misconduct or gross negligence as required to justify the imposition

      of punitive damages under Florida law.

                                       Twelfth Affirmative Defense

                                                (Reservation)
             12.     G6 expressly reserves the right to amend this Answer to add, delete, or modify

      affirmative defenses based on legal theories, facts, and circumstances which may be developed

      through discovery or further legal analysis of Plaintiff’s claims.

                                         PRAYER FOR RELIEF

             WHEREFORE, G6 prays for judgment as follows:

         1. That Plaintiff’s Second Amended Complaint be dismissed with prejudice;

         2. That Plaintiff take nothing by her Second Amended Complaint;

         3. That judgment be rendered in G6’s favor;

         4. That G6 be awarded all costs of suit incurred herein; and

         5. That the Court award such other and further relief as it deems just and proper.




                                                     -67-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 68 of 71




       Dated: March 30, 2020            DLA PIPER LLP (US)


                                        By: /s/ Angela C. Agrusa
                                            Angela C. Agrusa (admitted pro hac vice)
                                            Shannon E. Dudic (admitted pro hac vice)
                                            2000 Avenue of the Stars
                                            Suite 400 North Tower
                                            Tel: 310.595.3000
                                            Fax: 310.595.3300
                                            Angela.Agrusa@dlapiper.com
                                            Shannon.Dudic@dlapiper.com
                                            Los Angeles, CA 90067-4704

                                            Elan A. Gershoni
                                            Florida Bar No. 95969
                                            200 South Biscayne Blvd Suite 2500
                                            Miami, FL 33131-5341
                                            Tel:    305.423.8567
                                            Fax: 305.437.8131
                                            Email: Elan.Gershoni@dlapiper.com

                                            Attorneys for Defendant
                                            G6 HOSPITALITY LLC




                                         -68-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 69 of 71




                                   CERTIFICATE OF SERVICE

             I hereby certify that on March 30, 2020, a true and correct copy of the foregoing was
      furnished by CM/ECF to all counsel of record as listed below.
                                                      /s/ Angela C. Agrusa
                                                      Angela C. Agrusa
      C. Richard Newsome
      R. Frank Melton
      Milette E. Webber
      Maegen Peek Luca
      Newsome Melton
      201 South Orange Avenue, Suite 1500
      Orlando, Florida 32801
      Telephone: (407) 648-5977
      Facsimile: (407) 648-5282
      newsome@newsomelaw.com
      melton@newsomelaw.com
      webber@newsomelaw.com
      swinehart@newsomelaw.com
      oneill@newsomelaw.com
      luka@newsomelaw.com
      Attorneys for Plaintiff Jane Doe

      David Sager
      DLA Piper LLP (US)
      51 John F. Kennedy Parkway, Suite 120
      Short Hills, NJ 07078-2704
      Phone: (973) 520-2550
      david.sager@dlapiper.com

      J. Trumon Phillips
      Fredrick McClure
      DLA Piper LLP (US)
      3111 W. Dr. Martin Luther King Jr. Blvd., Suite 300
      Tampa, FL 33607-6233
      Phone: (813) 229-2111
      Fax: (813) 229-1447
      Fredrick.mcclure@dlapiper.com
      Trumon.phillips@dlapiper.com
      Sheila.hall@dlapiper.com
      Attorneys for Defendants LQ Management LLC, CPLG HOL LLC, CPLG Properties LLC,
      LQ FL Properties LLC, and La Quinta Worldwide, LLC




                                                  -69-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 70 of 71




      David S. Harrigan
      Therese A. Savona
      Christopher J. Wysczynski
      Cole Scott & Kissane, P.A.
      Tower Place, Suite 400
      1900 Summit Tower Boulevard
      Orlando, FL 32810
      Phone: (321) 972-0014
      Fax: (321) 972-0099
      David.harrigan@csklegal.com
      Christopher.wyszynski@csklegal.com
      Myrna.liggett@csklegal.com
      Attorneys for Defendants Rickey Patel, LLC d/b/a Vacation Inn and Sky Motel, Inc.

      Onier Llopiz
      Eric L. McAliley
      Lydecker Diaz
      2300 Glades Road, Suite 400W
      Boca Raton, FL 33431
      Phone (786) 587-1899
      Fax: (305) 416-3190
      ol@lydeckerdiaz.com
      elm@lydeckerdiaz.com
      adl@lydeckerdiaz.com
      cs@lydeckerdiaz.com
      christy@lydeckerdiaz.com
      Attorneys for Defendant Surendra Patel d/b/a Budget Inn of Orlando

      Bruce Trybus
      Cooney Trybus Kwaynick Peets
      1600 W. Commercial Blvd., Suite 200
      Fort Lauderdale, FL 33309
      Phone: (954) 568-6669
      Fax: (954) 568-0085
      btrybus@ctkplaw.com
      reception@ctkplaw.com
      yhall@ctkplaw.com
      tzerof@ctkplaw.com
      Attorneys for Defendant MW Plantation, LP d/b/a Sawgrass Inn & Conference Center




                                                 -70-
Case 0:20-cv-60683-WPD Document 115 Entered on FLSD Docket 03/30/2020 Page 71 of 71




      Todd M. Hoepker
      Todd M. Hoepker, P.A.
      55 East Pine Street
      Orlando, FL 32801
      Phone: (407) 426-2060
      Fax: (407) 426-2066
      toddhoepker@hoepkerlaw.com
      Attorney for Defendant Sweet Rose Corporation d/b/a Magic Castle Inn & Suites




                                                -71-
